DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	
 	The amendment filed August 13, 2022 has been entered.  Claims 15, 20, 21, 33 and 34 are amended.  Claim 28 is cancelled.  Claims 1-14 had been previously cancelled.  Therefore, claims 15-27 and 29-34 are currently pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Publication 2016/0010722 in view of Baltes et al., U.S. Patent Publication 2015/0087456.

As per claims 15, 16, 17, 19, 25 and 29, Kim et al. disclose an article (B) [V-ribbed belt] comprising an elastic main body (10) comprising at least one thermoplastic elastomer or a vulcanizate (paras [0031, 0032]) and an article surface (paras [0041, 0042]) comprising a top layer surface (17) and a substructure surface (13, 14) [V-shaped ribs, rib reinforcing fabric] comprising a power transmission zone,
wherein the substructure surface (13, 14) comprises a textile overlay (14),
wherein the textile overlay (14) is a knitted fabric (paras [0042]).
 	  Kim et al. do not disclose the textile overlay is a plated knitted fabric comprised of at least two types of yarn that alternate in the individual courses at regular intervals, and wherein the plated knitted fabric comprises a top side adhered to the substructure surface and a bottom side and is plated in repeating alternation such that each of the at least two types of yarn appears both on the top side and the bottom side of the plated knitted fabric.  However, Baltes et al. in their Article in Particular Drive Belt, Comprising a Textile Covering invention teach the use of plated knitted fabric as a textile overlay using two kinds of thread, cotton as a first thread and polyamide as a second thread (paras [0015-0021]).  The plated knitted fabric comprises a top side and a bottom side and the two types of threads appear both on the top side and the bottom side of the plated knitted fabric (para [0025]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the belt of Kim et al. with a plated knitted fabric of two different thread types, as taught by Baltes et al., for the purpose of utilizing both the noise absorbing properties of cotton with the wear resistance of polyamide (para [0018]). 

As per claims 18, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the first type of yarn is composed of viscose (para [0020]).  Examiner interprets viscose being the base material for rayon, a natural fiber.

As per claims 20 and 21, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the claimed invention except for every second, third, fourth, or fifth course of the individual courses is composed of the first type of yarn or second type of yarn which is located on the top side of the plated knitted fabric.  It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to use the first thread or second thread in a varying numbers of courses because Kim et al. disclose twill and sateen-woven fabric patterns for property optimization in a similar environment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 22, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the first type of yarn (cotton) and the second type of yarn (polyamide) have different thicknesses (para [0046], Kim et al.).  

As per claim 23, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the textile overlay (para [0041, 0042], Kim et al.) comprises at least a third thread (para [0015], Baltes et al.) for stabilizing the textile overlay.

 As per claim 24, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the claimed invention except for the third thread is a polyurethane thread.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyurethane for the third thread due to its flexural properties, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As per claim 26, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the article (B) is in the form of a drive belt (fig. 1), wherein the elastic main body (10) comprises a top layer (fig. 1) as the back of the belt (B) and a substructure having a power transmission zone (13) [V-shaped ribs], and wherein the top layer is provided with the textile overlay (para [0041]).

As per claim 27, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the article (B) is in the form of a drive belt (fig. 1), wherein the elastic main body (10) comprises a top layer (fig. 1) as the back of the belt (B) and a substructure having a power transmission zone (13), and wherein the power transmission zone (13) is provided with the textile overlay (para [0042]).

As per claim 30, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the plated knitted fabric (fig. 3, Baltes et al.) is a weft-knitted fabric or a warp-knitted fabric.  Fig. 3 appears to be a weft-knitted fabric.

As per claim 31, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the weft-knitted fabric (fig. 3, Baltes et al.) is a single jersey knitted fabric (para [0042]).

As per claim 32, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the plated knitted fabric is provided with an adhesive agent on a side that faces the article (paras [0028, 0029], Baltes et al.).

As per claim 33, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the adhesive agent comprises a dry lubricant, select from the group consisting of polytetrafluoroethylene (PTFE), polyvinyl fluoride (PVP), polyvinylidene fluoride (PVDF), and mixtures thereof (para [0029], Baltes et al.).

As per claim 34, Kim et al. and Baltes et al. as set forth above, Kim et al. as modified, disclose the adhesive agent is electrically conductive (para [0030], Baltes et al.).
Response to Arguments
Applicant's arguments filed August 13, 2022 have been fully considered but they are not persuasive. Applicants argue beginning on page 9 of the remarks that the office did not assign proper weight to the term “a plated knitted fabric comprised of at least two types of yarn that alternate in the individual courses at regular intervals”.  Further, that Applicant claims both types of yarn are found on both sides in fixedly defined ratios.  
 	Examiner respectfully disagrees in large part because it is not understood what Applicants are arguing the structural differences are between the Baltes et al. reference and the invention.  Baltes et al. teaches a plated knitted fabric made from two types of material in any desired combination (paras [0015, 0018-0021]).  Examiner interprets machine manufactured knitted fabric to have individual courses at regular intervals.  Further, Figures 2 and 3 of Baltes et al. clearly show that both threads may be visible from each surface depending on the thickness of the threads (para [0025]).  Examiner believes Baltes et al. teach the claimed missing plated knitted fabric from Kim et al.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654